

115 S3055 IS: Disaster Victims Passport and ID Relief Act of 2018
U.S. Senate
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3055IN THE SENATE OF THE UNITED STATESJune 12, 2018Ms. Harris introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo waive the fees for replacement of critical documents for certain individuals, and to designate
			 child care as a critical service. 
	
 1.Short titleThis Act may be cited as the Disaster Victims Passport and ID Relief Act of 2018. 2.Federal assistance to individuals and households and nonprofit facilities (a)Critical document fee waiverSection 408(e) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)) is amended by adding at the end the following:
				
					(3)Critical document fee waiver
 (A)In generalNotwithstanding section 1 of the Passport Act of June 4, 1920 (22 U.S.C. 214) or any other provision of law, the President, in consultation with the Governor of a State, may provide a waiver under this section to an individual or household described in paragraph (1) of the following document replacement fees:
 (i)The passport application fee for individuals who lost their United States passport. (ii)The file search fee for a United States passport.
 (iii)The Application for Waiver of Passport and/or Visa form (Form I–193) fee. (iv)The Permanent Resident Card replacement form (Form I–90) filing fee.
 (v)The Declaration of Intention form (Form N–300) filing fee. (vi)The Naturalization/Citizenship Document replacement form (Form N–565) filing fee.
 (vii)The Employment Authorization form (Form I–765) filing fee. (viii)The biometric service fee.
 (B)Exemption from form requirementThe authority of the President to waive fees under clauses (iii) through (viii) of subparagraph (A) applies regardless of whether the individual or household qualifies for a Form I–912 Request for Fee Waiver, or any successor thereto.
 (C)Exemption from assistance maximumThe assistance limit in subsection (h) shall not apply to any fee waived under this paragraph.. (b)Federal assistance to private nonprofit childcare facilitiesSection 406(a)(3)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)(B)) is amended by inserting (including private nonprofit center-based childcare) after education.